DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status

This is the first non-final action on the merits. Claims 1-20 as originally filed on February 4, 2020 are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 4, 2020 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-10 recite a method for predicting septic shock in a patient, which is within the statutory category of a process. Claims 11-20 recite a system for predicting septic shock in a patient, which is within the statutory category of a machine. 
2019 PEG: Step 2A - Prong One:

Specifically, independent claim 1 recites: A method for predicting septic shock in a patient comprising:
acquiring data for the patient, wherein the data comprises physiological time-series (PTS) data and electronic health record (EHR) data;
determining a risk score for the patient at a predetermined time interval using a generalized linear model (GLM);
treating the risk score as an observable output of a hidden Markov model (HMM), using the HMM to estimate a transition probability that a patient has transitioned from a clinical state of sepsis to a pre-shock state, 
comparing the transition probability to a fixed threshold;
classifying the patient as one who will subsequently transition to septic shock if the patient reaches the fixed threshold, wherein the time at which the patient reaches the fixed threshold is defined as td; and,
triggering a healthcare response if the patient reaches td.

Similarly, dependent claims 2-9 and 12-20 further narrow the abstract idea described in the independent claims. Claims 2, 4, 6, 14 and 16 further describe the PTS data. Claims 5, 7, 17 and 18 further describe the risk score. Claims 8, 9, 19 and 20 further describe the transition probability. Claim 10 describes the healthcare response. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1 and 11.
2019 PEG: Step 2A - Prong Two:

In the present case, claims 1-20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: A method for predicting septic shock in a patient comprising:
acquiring data for the patient, wherein the data comprises physiological time-series (PTS) data and electronic health record (EHR) data;
determining a risk score for the patient at a predetermined time interval using a generalized linear model (GLM);
treating the risk score as an observable output of a hidden Markov model (HMM), using the HMM to estimate a transition probability that a patient has transitioned from a clinical state of sepsis to a pre-shock state, 
comparing the transition probability to a fixed threshold;
classifying the patient as one who will subsequently transition to septic shock if the patient reaches the fixed threshold, wherein the time at which the patient reaches the fixed threshold is defined as td; and,
triggering a healthcare response if the patient reaches td.
The claim recites the additional elements of a GLM and HMM that implement the identified abstract idea. The GLM and HMM are not described by the applicant and are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Regarding the GLM and HMM, the specification states in para. [0024]: Another key aspect of the framework of the present invention is that the transition 2 0 into the pre-shock state is modeled using a hidden Markov model (HMM), where the observed variable is a time-evolving risk score z(t) generated by applying a logistic generalized linear model ( GLM) to a set of features calculated each minute from patient PTS and EHR data. Optimal GLM weights are calculated from training data over a time window immediately preceding onset of septic shock. Using the HMM in which the observed variable is the GLM-based risk score, a Bayesian estimate of the transition probability n-(t) can be calculated.
The dependent claims 2-10 and 12-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 3 and 15 merely define the GLM. Claims 12 and 13 describe the non-transitory computer readable medium. However, these functions do not integrate a practical application more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations). 
 Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B

When viewed as a whole, claims 1-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a GLM and HMM were considered to merely show application of the abstract idea on generic computer components, using the computer as a tool to execute the abstract idea. 
The dependent claims 2-10 and 12-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 3 and 15 merely define the GLM. Claims 12 and 13 describe the non-transitory computer readable medium. However, these functions are not deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations). 
Therefore, claims 1-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 recites “the transition probability is chosen to correspond to a point on a receiver operating curve (ROC) where true positive rate (TPR)=0 and false positive rate (FPR)=0.” The TPR represents a correct classification of the patient’s state as positive and a TPR of 1 is the desirable outcome. While an FPR represents the incorrect classification of the patient’s state as positive and a FPR of 0 is the desirable outcome. It is unclear whether the Applicant erroneously recited a TPR=0, or intended a different interpretation of the points on the ROC. For the purposes of compact persecution, the TPR has been interpreted as TPR=1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, 11, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2009/0149724 A1) in further view of Seely (US 2017/0071549 A1) and Abedini (US 2018/0122076 A1).
Regarding claim 1, Mark teaches: A method for predicting septic shock in a patient comprising:
acquiring data for the patient, wherein the data comprises physiological time-series (PTS) data […] (receiving a plurality of time varying physiological variables of the subject [0008])
[…] to estimate a transition probability that a patient has transitioned from a clinical state of sepsis to a pre-shock state, (calculating an output indicator which predicts the onset of septic shock in a subject, specifically by predicting a high likelihood of experiencing hypotension despite fluid resuscitation while exhibiting SIRS [0029])
comparing the transition probability to a fixed threshold; (determining when the output indicator exceeds an identified threshold value [0050], [0045]; the threshold with the highest clinical utility was identified to be 0.87 [0087])
classifying the patient as one who will subsequently transition to septic shock if the patient reaches the fixed threshold, […] (Fig. 18B – dotted points on the Early Warning Output plot for the patient show the times when the output indicator exceeded a threshold value of 0.87)
triggering a healthcare response […] (providing an alert when the output indicator exceeds a threshold value indicating the subject is at an elevated risk for septic shock [0008], [0091])
Mark does not teach:
electronic health record (EHR) data
determining a risk score for the patient at a predetermined time interval using a generalized linear model (GLM);
However, Seely in the analogous art teaches:
electronic health record (EHR) data (acquiring patient data through patient interfaces at the hospital site [0075], Fig. 10 – 111a, 134)
determining a risk score for the patient at a predetermined time interval using a generalized linear model (GLM); (generalized linear models for providing indices for conveying clinically relevant information including the probability or likelihood of death within a given period of time after withdrawal of life sustaining therapy (WLST) [0044, [0038], [0058])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mark to include EHR data and determining a risk score for the patient at a predetermined time interval using a GLM as taught by Seely. The collection of data from patient interfaces on a hospital site allows for the inclusion of a wide range of patient parameters and clinical events which can provide meaning to the data acquired from the sensors (Seely [0075]-[0076]). Additionally, estimating the probability of death within a given amount of time after WLST reduces the distress of the patient’s family and allows for the optimization of resources for organ donation (Seely [0009]-[0010]). 
Mark and Seely does not teach:
treating the risk score as an observable output of a hidden Markov model (HMM), using the HMM
wherein the time at which the patient reaches the fixed threshold is defined as td
triggering a response if the patient reaches td
However, Abedini in the analogous art teaches:
treating the risk score as an observable output of a hidden Markov model (HMM), using the HMM (a HMM is used to analyze the a time series of scores of the probabilities of lesions being a disease [0038]; the trained variables are parameters of the convolutional neural networks and the output probabilities of the HMM, and the HMM is trained using the diagnoses for each time point as hidden variables [0041], [0038]-[0039], [0031])
wherein the time at which the patient reaches the fixed threshold is defined as td (the point in time when the probability of a patient’s lesion becoming malignant exceeds a predefined threshold [0043])
triggering a response if the patient reaches td (the point in time when the probability of the lesion becoming malignant exceeds a predefined threshold can be suggested as the patient’s next screening date [0043]; outputting a recommendation for a time for a future screening point [0053], [0026])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mark and Seely to include treating the risk score as an observable output of a HMM, defining the time at which the patient reaches the fixed threshold as td and triggering a response if the patient reaches td as taught by Abedini. The use of the HMM is particularly beneficial in analyzing data in a time series (Abedini [0038]). The recognition of the time at which the patient’s lesion reaches the threshold and its corresponding response provides a specific date at which the patient would need to return for the next screening of their lesion (Abedini [0043]).
Regarding claim 4, Mark, Seely and Abedini teach the method of claim 1 as described above. 
Mark and Abedini do not teach:
wherein the PTS data is acquired at a high rate, at least every minute
However, Seely in the analogous art teaches:
wherein the PTS data is acquired at a high rate, at least every minute (the physiologic parameter data may be obtained continuously [0075]-[0076])
Regarding claim 6, Mark, Seely and Abedini teach the method of claim 1 as described above. 
Mark and Abedini do not teach:
wherein the PTS data is being updated continuously
However, Seely in the analogous art teaches:
wherein the PTS data is being updated continuously (the physiologic parameter data may be obtained continuously [0075]-[0076])
Regarding claim 9, Mark, Seely and Abedini teach the method of claim 1 as described above. 
Mark further teaches:
[…] based on measurement data (time varying physiological variables are used to calculate an output indicator, which predicts the onset of septic shock in a subject, specifically by predicting a high likelihood of experiencing hypotension despite fluid resuscitation while exhibiting SIRS [0029], [0008])
Mark and Seely do not teach:
wherein the transition probability is chosen based on a detection rule utilizing a time-adapting threshold
However, Abedini in the analogous art teaches:
wherein the transition probability is chosen based on a detection rule utilizing a time-adapting threshold (the probability of a lesion becoming cancerous is calculated over a time interval according to confidence thresholds [0045]-[0046], [0043], Figs. 4A-4B)
Regarding claim 11, Mark teaches: A system for predicting septic shock in a patient comprising:
a display; (display [0054])
a graphical user-interface; 
a non-transitory computer readable medium programmed for: (computer-readable medium encoded with one or more models in the form of a computer program which when executed by the controller performs the functions of the present invention [0051])
The remainder of the limitations of claim 11 are substantially similar as those already addressed in claim 1, and, as such is rejected for similar reasons as given above. 
Claim 16 recites substantially similar limitations as those already addressed in claim 4, and, as such is rejected for similar reasons as given above. 
Claim 20 recites substantially similar limitations as those already addressed in claim 9, and, as such is rejected for similar reasons as given above. 
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mark, Seely and Abedini in further view of Hong (WO 2017/165693 A1) and Hong 499 (US 2019/0259499 A1).  
Regarding claim 2, Mark, Seely and Abedini teach the method of claim 1 as described above. 
Mark further teaches:
wherein the PTS data includes heart rate, systolic blood pressure, […], respiratory rate, […], white blood cell count, […] (physiologic data may include systolic blood pressure, heart rate, respiratory rate, oxygen saturation of arterial blood, and white blood cell count [0031]-[0032])
Mark, Seely and Abedini do not teach:
physiological data including partial pressure of oxygen in arterial blood, Glasgow Coma Score, lactate level, blood urea nitrogen
However, Hong in the analogous art teaches:
physiological data including partial pressure of oxygen in arterial blood, Glasgow Coma Score, lactate level, blood urea nitrogen (patient features that were selected include lactic acid level, blood urea nitrogen, arterial PaO2, Glasgow Coma Scale and overall SOFA score, Table 4, pg. 53 lines 15-30, pg. 41 lines 4-10)
 partial pressure of oxygen in arterial blood, Glasgow Coma Score, lactate level and blood urea nitrogen as taught by Hong. Theses physiologic parameters along with other features, can be used to accurately predict the likelihood of a SIRS-negative patient being diagnosed as positive in 6 to 48 hours (Hong pg. 20 lines 1-19).
Mark, Seely, Abedini and Hong do not teach:
physiological data including respiratory, coagulatory, and cardiovascular SOFA scores
However, Hong 499 in the analogous art teaches:
physiological data including respiratory, coagulatory, and cardiovascular SOFA scores (patient SOFA scores computed for respiratory, coagulation and cardiovascular organ systems [0013])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mark, Seely, Abedini and Hong to include physiological data including respiratory, coagulatory, and cardiovascular SOFA scores as taught by Hong 499. There are many benefits of utilizing SOFA scores in critically ill patients such as being able to predict death, demonstrate the effects of therapeautic interventions and determine the prognosis and likeliness of mortaility due to other conditions (Hong 499 [0002]).
Claim 14 recites substantially similar limitations as those already addressed in claim 2, and, as such is rejected for similar reasons as given above. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mark, Seely and Abedini in further view of Hong 499.  
Regarding claim 12, Mark, Seely and Abedini teach the system of claim 11 as described above. 
Mark further teaches:
further comprising the non-transitory computer readable medium being programmed for triggering the display to show a septic shock warning alert […] (computer-readable medium encoded with one or more models in the form of a computer program which when executed by the controller performs the functions of the present invention [0051]; output device with a user interface on a display screen for visual and audible presentation of output [0054]; output device provides an alert of an elevated risk of septic shock [0008])
Mark, Seely and Abedini do not teach:
an alert that is positioned on top of any other information on the display
However, Hong 499 in the analogous art teaches:
an alert that is positioned on top of any other information on the display (user interface providing the healthcare practitioner with patient SOFA score early detection alerts on the display, Fig. 4A – item 404, [0076]-[0077])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mark, Seely and Abedini to include an alert positioned on top of any other information on the display as taught by Hong 499. The alerts inform the healthcare providers of the SOFA and SIRS scores predicted for the future so that they can consider appropriate treatment options for the patient (Hong 499 [0043]).
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mark, Seely and Abedini in further view of Data Fair (“R Nonlinear Regression Analysis,” the webpage is verified as being available July 9, 2017 at https://web.archive.org/web/20170709083012/https://data-flair.training/blogs/r-nonlinear-regression/) and Penn (“Hidden Markov Models,” the webpage is verified as being available October 11, 2015 at https://web.archive.org/web/20151011024801/https://www.seas.upenn.edu/~cis520/lectures/HMM.pdf).   
Regarding claim 3, Mark, Seely and Abedini teach the method of claim 1 as described above. 
Mark, Seely, and Abedini do not teach:
wherein the GLM comprises P̂                                
                                     
                                    
                                        
                                            t
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    e
                                                
                                                
                                                    β
                                                    0
                                                    +
                                                    
                                                        
                                                            β
                                                            ̲
                                                        
                                                        
                                                            T
                                                        
                                                    
                                                    x
                                                    ̲
                                                    (
                                                    t
                                                    )
                                                
                                            
                                        
                                        
                                            1
                                            +
                                            
                                                
                                                    e
                                                
                                                
                                                    β
                                                    0
                                                    +
                                                    
                                                        
                                                            β
                                                            ̲
                                                        
                                                        
                                                            T
                                                        
                                                    
                                                    x
                                                    ̲
                                                    (
                                                    t
                                                    )
                                                
                                            
                                        
                                    
                                
                               […]
However, Data Fair in the analogous art teaches:
wherein the GLM comprises P̂                                
                                     
                                    
                                        
                                            t
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    e
                                                
                                                
                                                    β
                                                    0
                                                    +
                                                    
                                                        
                                                            β
                                                            ̲
                                                        
                                                        
                                                            T
                                                        
                                                    
                                                    x
                                                    ̲
                                                    (
                                                    t
                                                    )
                                                
                                            
                                        
                                        
                                            1
                                            +
                                            
                                                
                                                    e
                                                
                                                
                                                    β
                                                    0
                                                    +
                                                    
                                                        
                                                            β
                                                            ̲
                                                        
                                                        
                                                            T
                                                        
                                                    
                                                    x
                                                    ̲
                                                    (
                                                    t
                                                    )
                                                
                                            
                                        
                                    
                                
                              […] (generalized linear model applied to logistic regression, p = exp(β0+ β1x1+ β2x2+—– βnxn)/(1+exp(β0+ β1x1+ β2x2+…+βnxn)))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mark, Seely and Abedini to include the GLM comprising the equation above as taught by Data Fair. This type of GLM offers the benefit of accounting for one or more independent variables and can be applied on data that does not have a constant rate of growth (Data Fair).
Mark, Seely, Abedini and Data Fair do not teach:
the HMM comprises

                 
                    π
                    (
                    t
                    )
                     
                    =
                     
                    P
                    (
                    y
                    (
                    t
                    )
                     
                    =
                    I
                    x
                    (
                    t
                    )
                    ,
                     
                    x
                    (
                    t
                     
                    -
                     
                    I
                    )
                    ,
                     
                    .
                    .
                    .
                     
                    ,
                     
                    x
                    (
                     
                    I
                    )
                    )
                     
                
             

However, Penn in the analogous art teaches:
the HMM comprises

                         
                            π
                            (
                            t
                            )
                             
                            =
                             
                            P
                            (
                            y
                            (
                            t
                            )
                             
                            =
                            I
                            x
                            (
                            t
                            )
                            ,
                             
                            x
                            (
                            t
                             
                            -
                             
                            I
                            )
                            ,
                             
                            .
                            .
                            .
                             
                            ,
                             
                            x
                            (
                             
                            I
                            )
                            )
                        
                      (making a prediction of an unseen variable based on a sequence of seen variables in a HMM, pg. 7; πi is the probability that si is a start date and A = a1,1,a1,2,…,ak,k  with each ai,j = p(sj | si ) representing the probability of transitioning from state si to sj, pg. 18)

Claim 15 recites substantially similar limitations as those already addressed in claim 3, and, as such is rejected for similar reasons as given above. 
Claims 5, 7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mark, Seely and Abedini in further view of Vairavan (US 2015/0213227 A1).
Regarding claim 5, Mark, Seely and Abedini teach the method of claim 4 as described above. 
Mark, Seely and Abedini do not teach:
wherein the risk score is calculated at least every minute
However, Vairavan in the analogous art teaches:
wherein the risk score is calculated at least every minute (mortality risk assessment is quantified continuously [0014])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mark, Seely and Abedini to include the calculation of the risk score every minute as taught by Vairavan. The continuous calculation of mortality risk of patients in the ICU provides clinicians the means to observe trends in the patient’s status over time, and assists in providing information needed to make critical decisions regarding the patient’s health (Vairavan [0037], [0002]).
Regarding claim 7, Mark, Seely and Abedini teach the method of claim 1 as described above. 
Mark, Seely and Abedini do not teach:
wherein the risk score is updated whenever a new clinical measurement becomes available in the PTS data or the EHR data
However, Vairavan in the analogous art teaches:
wherein the risk score is updated whenever a new clinical measurement becomes available in the PTS data or the EHR data (mortality risk assessment is quantified with every measurement of time-series data from ICU monitors [0014], [0012])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mark, Seely and Abedini to include updating the risk score whenever a new clinical measurement becomes available as taught by Vairavan. The continuous calculation of mortality risk of patients in the ICU provides clinicians the means to observe trends in the patient’s status over time, and assists in providing information needed to make critical decisions regarding the patient’s health (Vairavan [0037], [0002]).
Claim 17 recites substantially similar limitations as those already addressed in claim 5, and, as such is rejected for similar reasons as given above. 
Claim 18 recites substantially similar limitations as those already addressed in claim 7, and, as such is rejected for similar reasons as given above. 
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mark, Seely and Abedini in further view of Ruddock (US 2014/0072987 A1).
Regarding claim 8, Mark, Seely and Abedini teach the method of claim 1 as described above. 
Mark further teaches:
wherein the transition probability is chosen […] (an output indicator predicts the onset of septic shock in a subject, specifically by predicting a high likelihood of experiencing hypotension despite fluid resuscitation while exhibiting SIRS [0029]; calculating the threshold which maximized accuracy for each model [0074], Figs. 5-6)

correspond to a point on a receiver operating curve (ROC) where true positive rate (TPR)=0* and false positive rate (FPR)=0
However, Ruddock in the analogous art teaches:
correspond to a point on a receiver operating curve (ROC) where true positive rate (TPR)=0* and false positive rate (FPR)=0 (on a ROC plot, the false-positive fraction is 0 and the true-positive fraction is 1)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mark, Seely and Abedini to include a point on a ROC where the TPR is 1 and the FPR is 0 as taught by Ruddock. The ROC plot is beneficial in depicting the accuracy of a diagnostic method. Further, the TPR of 1 and the FPR of 0 on the ROC plot indicate there is perfect discrimination of the results with both 100% specificity and sensitivity (Ruddock [0024]-[0025]).
*The examiner has interpreted this as TPR=1. Please see the rejection under 112(b) for the explanation.
Claim 19 recites substantially similar limitations as those already addressed in claim 8, and, as such is rejected for similar reasons as given above. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mark, Seely and Abedini in further view of Amarasingham (US 2015/0025329 A1).
Regarding claim 10, Mark, Seely and Abedini teach the method of claim 1 as described above. 
Mark, Seely and Abedini do not teach:
wherein the healthcare response includes one of a group selected from diagnostic testing and early goal-directed therapy in which sepsis-bundles are delivered
However, Amarasingham in the analogous art teaches:
wherein the healthcare response includes one of a group selected from diagnostic testing and early goal-directed therapy in which sepsis-bundles are delivered (once the patient has findings indicating sepsis, a sepsis best practice alert is issued which results in the physician ordering a 3-hour sepsis bundle, blood cultures, which may indicate hospital associated infection, and antibiotics [0102], [0028])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mark, Seely and Abedini to include a healthcare response including diagnostic testing and early goal-directed therapy as taught by Amarasingham. Due to the high mortality rate and risk of adverse events due to sepsis, it is advantageous to have a proactive approach in responding to a patient at risk for sepsis (Amarasingham [0081], [0098]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mark, Seely, Abedini and Hong 499 in further view of Amarasingham.  
Regarding claim 13, Mark, Seely, Abedini and Hong 499 teach the system of claim 12 as described above. 
Mark further teaches:
wherein the non-transitory computer readable medium is programmed for […] the septic shock warning alert […] (computer-readable medium encoded with one or more models in the form of a computer program which when executed by the controller performs the functions of the present invention [0051]; output device with a user interface on a display screen for visual and audible presentation of output [0054]; output device provides an alert of an elevated risk of septic shock [0008])
Mark, Seely, Abedini and Hong 499 do not teach:
requiring an authorized healthcare provider to certify that action has been taken before the alert can be moved

requiring an authorized healthcare provider to certify that action has been taken before the alert can be moved (a nurse or physician must enter a “completed” or “not completed” status with a timestamp for each requirement of the sepsis bundle within a time window, and healthcare personnel receive an alert for ordered treatments with an “incomplete” status [0106]-[0107]; healthcare personnel continue to view the status of incomplete interventions [0114])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mark, Seely, Abedini and Hong 499 to include requiring an authorized healthcare provider to certify action has been taken before the alert can be moved as taught by Amarasingham. The oversight of medical directors on the implementation of therapy for patients at risk for sepsis facilitates the timely adherence to prescribed treatment plans (Amarasingham [0108]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Lynn (US 2015/0066533 A1) discloses a method for automatically detecting sepsis and displaying dynamic sepsis images in hospital system. Reference Khatri (US 2018/0291449 A1) discloses methods for diagnosis of sepsis. Reference Mickiewicz (US 2014/0205591) discloses metabolite biomarkers for diagnosis and prognosis of pediatric septic shock. Reference Shah (US 2017/0325749 A1) discloses a system for disease risk assessment and treatment. Reference Ivey (US 2004/0096917 A1) discloses early prediction or diagnosis sepsis using biomarker profiles.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        

/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686